United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1061
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated March 14, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss warranting a schedule award.
FACTUAL HISTORY
On November 19, 2012 appellant, a retired 59-year-old planner/estimator, filed an
occupational disease claim (Form CA-2) alleging bilateral hearing loss caused by factors of his
federal employment. He was exposed to noise from 1968 to 1990 while working as a welder.
1

5 U.S.C. § 8101 et seq.

Appellant was exposed to noises from grinders, cranes, motors, ventilators, carbon arc,
sandblasting and needle guns. He worked from 1990 to 2002 as planner/estimator. Appellant’s
office was located near to ship fitter shop and pipe shop, motors, grinders and cranes. Earplugs
and eye protection were provided. Appellant submitted results of audiograms dated 1968 to
May 29, 2002 which showed varying degrees of hearing loss.
In order to determine whether appellant sustained hearing loss from his federal
employment, OWCP referred him for a second opinion examination to Dr. Gerald G. Randolph,
a Board-certified otolaryngologist. In a November 29, 2012 report, Dr. Randolph stated that
appellant had a bilateral sensorineural hearing loss due to a combination of past noise exposure
and the aging process. He noted that the extent of appellant’s hearing loss exceeded that which
would normally be predicted on the basis of presbycusis. An audiogram dated November 19,
2012, with an attached calibration certificate, recorded levels of 10, 20, 45 and 60 decibels on the
left at 500, 1,000, 2,000 and 3,000 Hertz (Hz), respectively and 10, 10, 30 and 45 decibels on the
right. Based on the audiogram results, appellant had a ratable hearing loss of 0 percent in the
right ear, 13.125 percent in the left ear, or a binaural hearing loss of 2.19 percent, pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (sixth
edition) (A.M.A., Guides). He stated that appellant’s workplace exposure was of sufficient
intensity and duration to have caused or aggravated the hearing loss. Dr. Randolph noted that
appellant underwent an audiogram on May 29, 2002 which showed a ratable hearing loss of zero
percent in the right ear and zero percent in the left ear.
In a supplemental February 8, 2013 report, Dr. Randolph noted that appellant had retired
from federal employment in 2002. He stated that an industrial audiogram dated May 29, 2002
revealed a bilateral high frequency sensorineural hearing loss with an audiometric configuration
entirely compatible with hearing loss due to noise exposure. Appellant had a ratable hearing loss
of zero percent in both ears based on the May 29, 2002 audiogram. Dr. Randolph stated,
however, that the bilateral hearing loss was severe enough to recommend hearing aids. He stated
that since 2002 appellant’s hearing had degenerated due to factors other than his federal
employment, resulting in a binaural hearing loss of 2.19 percent based on the November 19,
2012 audiogram.
In a March 12, 2013 report, Dr. Lois J. Weaver, a Board-certified internist and OWCP
medical adviser, reviewed appellant’s medical record and the statement of accepted facts. She
stated that the May 29, 2002 audiogram represented the bilateral high frequency pattern of
sensorineural hearing loss most probably attributable to federal employment, from which he
retired on May 31, 2002. Dr. Weaver used the May 31, 2002 audiogram because it was obtained
closest to the date of federal retirement and because hearing loss due to noise exposure occurred
at the time of noise exposure and generally did not progress at a later date. The May 29, 2002
otologic and audiologic testing revealed: for the left ear at the frequency levels of 500, 1,000,
2,000 and 3,000 Hz losses of 5, 5, 25 and 55 decibels. The decibel losses were totaled at 90
decibels and were divided by 4 to obtain the average hearing loss of 22.5 decibels. This average
loss was then reduced by 25 decibels to total zero percent left monaural loss. Testing for the
right ear revealed decibel losses of 5, 10, 15 and 25 respectively. The decibel losses were totaled
at 55 decibels and were divided by 4 to obtain the average hearing loss of 13.75 decibels. This
average loss was then reduced by 25 decibels, resulting in a total zero percent right monaural

2

loss. Dr. Weaver concluded that appellant had no ratable hearing loss under the sixth edition of
the A.M.A., Guides. She recommended that hearing aids be authorized.
By decision dated March 6, 2013, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss.
By decision dated March 14, 2013, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence did not establish a ratable hearing loss.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss, and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.9

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4.b (January 2010).

6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).

3

ANALYSIS
OWCP accepted that appellant sustained a bilateral hearing loss due to noise exposure
from his federal employment.10 The issue is whether he sustained a ratable impairment in
accordance with the A.M.A., Guides, warranting a schedule award. Dr. Randolph provided an
audiological evaluation and a November 19, 2012 audiogram which showed a 2.19 percent
binaural hearing loss. However, in rating the extent of noise-induced hearing loss due to
occupational exposure Dr. Weaver, OWCP’s medical adviser, reviewed a May 29, 2002
audiogram taken prior to appellant’s retirement on May 31, 2002. She noted that, of the
audiograms of record, the May 29, 2002 audiogram was the best representation of the extent of
loss due to appellant’s noise exposure in his federal employment. The Board notes that, under
the Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Progression,
Chapter 3.700.4(b)(3),11 noise-induced hearing loss does not typically progress after exposure to
noise ceases; a claim with an audiogram showing less than a 25-decibel loss soon after exposure
ceases and a second audiogram showing a ratable loss may be denied if OWCP’s medical adviser
provides a well-reasoned opinion.
The May 29, 2002 audiogram showed hearing levels of 5, 10, 15 and 25 decibels on the
right at 500, 1,000, 2,000 and 3,000 Hz, to find an average of 13.75. The average of 13.75
decibels, reduced by 25 decibels (the first 25 decibels were discounted as discussed above), to
total 0 decibels. With regard to the left ear, the audiogram showed hearing levels of 5, 5, 25 and
55 decibels on the left at 500, 1,000, 2,000 and 3,000 Hz, to find an average of 22.5. The
average of 22.5 decibels, reduced by 25 decibels (the first 25 decibels were discounted as
discussed above), equals 0 decibels. Based on this test Dr. Weaver determined that appellant did
not sustain a ratable hearing loss.12 The Board finds that she properly applied the A.M.A.,
Guides to the May 29, 2002 audiogram to determine that appellant did not sustain a ratable
hearing loss for schedule award purposes.13
The Board further finds that Dr. Weaver, OWCP’s medical adviser, provided sufficient
rationale for selecting the May 29, 2002 audiogram over other available audiograms.
Dr. Weaver reviewed the otologic and audiologic testing performed on appellant and found that
the May 29, 2002 audiogram represented the bilateral high frequency pattern of sensorineural
hearing loss most probably attributable to federal employment, from which appellant retired on
May 31, 2002, as opposed to the November 19, 2012 audiogram. She explained that hearing loss
due to noise exposure occurs at the time of noise exposure and generally does not get worse at a
later date. The Board further notes that Dr. Randolph stated in his November 19, 2012 report
and his February 8, 2013 supplemental report that since 2002 appellant’s hearing had
degenerated due to age-related factors other than his federal employment. Based on the above
factors, Dr. Weaver found no basis on which to attribute appellant’s hearing loss after May 31,
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); Frantz Ghassan, 57 ECAB 349 (2006).
11

Supra note 5 at Chapter 3.700.4(b)(3) (January 2010).

12

A.M.A., Guides 249-51.

13

See S.G., 58 ECAB 383 (2007).

4

2002 to his employment. The Board finds that Dr. Weaver provided sound medical reasoning
for selecting the May 29, 2002 audiogram as best representing appellant’s employment-related
hearing loss. It was a complete audiogram performed two days prior to appellant’s retirement.
Additionally the subsequent audiogram of November 19, 2012 showed deterioration in
appellant’s hearing postretirement, which is not typical of hearing loss due to noise exposure.14
Although appellant submitted results from audiometric testing performed from 1968 to
April 2001, these audiograms are insufficient to satisfy his burden of proof as they do not
comply with the requirements set forth by OWCP. These tests lack speech testing and bone
conduction scores and were not prepared or certified as accurate by a physician as defined by
FECA. None of the audiograms were accompanied by a physician’s opinion addressing how his
employment-related noise exposure caused or aggravated any hearing loss. OWCP is not
required to rely on this evidence in determining the degree of appellant’s hearing loss because it
does not constitute competent medical evidence and, therefore, is insufficient to satisfy
appellant’s burden of proof.15 Dr. Weaver, OWCP’s medical adviser, provided a reasoned
opinion explaining why appellant’s binaural hearing loss was not due to the noise in appellant’s
employment, following his retirement but rather was due to age-related factors. The Board finds
that her report represents the weight of the evidence.
OWCP’s medical adviser properly applied the applicable standards of the A.M.A.,
Guides, to determine that appellant did not have a work-related, ratable, bilateral hearing loss.
The March 14, 2013 decision is affirmed.
CONCLUSION
The Board finds that appellant has not established a ratable, bilateral hearing loss
entitling him to a schedule award.

14

See Marco A. Padilla, 51 ECAB 2020 (1999) (where OWCP’s medical adviser provided sufficient rationale for
selecting an audiogram on the grounds that it was more representative of appellant’s employment-related hearing
loss than were those submitted prior to retirement and those that were incomplete and undated).
15

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 29, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

